DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution on the merits of this application is reopened on claims 36-40, considered unpatentable for the reasons indicated below: 
See 35 U.S.C. 102(a)(1) rejection below.
Applicant is advised that the Notice of Allowance mailed 07/13/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. (US 2005/0122106 A1).
With respect to claim 36, Ham disclose a low-field magnetic resonance imaging (MRI) system comprising (see Figure 1 and Abstract): a first coil configured to generate magnetic field components (see Figure 1, gradient coils #6, #41-#42, #51-#52 producing a magnetic field gradient considered as a coil(s) to generate a magnetic field component), the first coil including a first conductor arranged in a plurality of turns having non-uniform spacing (see Figure 2 disclosing the x gradient coil arrangement composed of groups #41 and #42 having multiple saddle coils #411, #412, # 421 and #422 symmetrical in horizontal direction with axis #13 wherein said saddle coils are asymmetric loops with respect to plane M perpendicular to plane #13. Each saddle coil having a close turn loop in the arrangement and as a group is considered as multiple turns. The asymmetry of the gradient coil arrangement with respect to plane M composed of coils #41 and #42 causes the different spacing as see in Figure 2 is considered as the non-uniform spacing as discussed in paragraph 0023); a second coil configured to be responsive to magnetic resonance signal components (high-frequency coil arrangement #10 in Figure 1 for transmitting and receiving signals wherein the receiving function is considered as being responsive to the MR signal); and at least one amplifier to provide power to operate the first coil to generate the magnetic field components (see paragraphs 0007 and 0009 suggesting the amplifiers in relation to gradient coils to work at low power).
With respect to claim 37, Ham disclose the first coil is a multifunction coil configured to operate as at leas one transmit/receive coil and at least one gradient coil (see Figure 1, gradient coils #6, #41-#42, #51-#52).
With respect to claim 38, Ham disclose the at least one amplifier is configured to provide power to operate the first coil to generate radio frequency magnetic field components and to provide power to operate the first coil to generate gradient magnetic field components (see paragraphs 0007 and 0009 suggesting the amplifiers in relation to gradient coils to work at low power).   
With respect to claim 39, Ham disclose the first conductor is arranged in at least 5 turns (See Figure 2 disclosing the x gradient coil arrangement with multiple turns).  
With respect to claim 40, Ham disclose a configuration of the first coil is determined (see Figure 2) by performing at least one optimization that determines a value for at least one parameter of a model of the radio frequency coil (see paragraphs 0021-0023 See Figure 1, RF #10).
 
Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a RF component configures for MRI, the RF component comprising a first coil configured to generate magnetic field components, the first coil including a first conductor arranged in a plurality of turns having non-uniform spacing, wherein the first and second coil are tuned to resonate at a frequency corresponding to a B0 field having strength of less than or equal to 0.1 T in combination with the remaining limitations of the claim. 
With respect to claim 32, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest an apparatus comprising a first coil configured to generate magnetic field components, the first coil including a first conductor arranged in a plurality of turns having non-uniform spacing, and a support structure configured to accommodate a portion of a body of a patient, the support structure having grooves configured to accommodate the first conductor and the second conductor in combination with the remaining limitations of the claim. 
With respect to claims 22-31 and 33-35, are found allowable due to its dependency to claims 21 and 32 above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 01/28/22, with respect to claims 3-35 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 36, 38 and 39 has been withdrawn. However, a new ground of rejection is issued herein that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866